Name: Commission Regulation (EC) NoÃ 794/2006 of 29 May 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 30.5.2006 EN Official Journal of the European Union L 142/1 COMMISSION REGULATION (EC) No 794/2006 of 29 May 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 30 May 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 29 May 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 86,5 204 37,0 999 61,8 0707 00 05 052 114,7 999 114,7 0709 90 70 052 98,4 999 98,4 0805 10 20 204 34,0 220 39,7 388 80,8 624 52,0 999 51,6 0805 50 10 388 83,1 528 54,5 999 68,8 0808 10 80 388 88,1 400 126,4 404 100,2 508 83,9 512 85,2 524 88,5 528 89,8 720 111,6 804 109,0 999 98,1 0809 20 95 052 227,5 999 227,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.